      Case 4:17-cv-02592 Document 22 Filed on 01/15/19 in TXSD Page 1 of 2

                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
______________________________________
                                         :
Jan and Bobby Caraway,                   :
                                         :
                                           Civil Action No.: 4:17-cv-02592
                                         :
                    Plaintiffs,          :
       v.                                :
                                         :
                                                                                                   (
                                         :
 Group 1 Automotive, Inc. and GPI TX-    :
                                                                                                   (
 SKIL, Inc.,                             :
                                                                                                   D
                                         :
                                                                                                   R
                    Defendants.          :
                                                                                                   H
______________________________________

                               STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety with prejudice and without costs to any party.

 Jan and Bobby Caraway                         Group 1 Automotive, Inc. d/b/a Kia of
                                               South Austin

 ___/s/ Jenny DeFrancisco__________            __/s/ Andrew H. Sharenson _______

 Jenny DeFrancisco, Esq.                       Andrew H. Sharenson, Esq.
 CT Bar No. 432383                             TX Bar No. 24041900
 LEMBERG LAW, L.L.C.                           Johnson Deluca Kurisky & Gould, P.C.
 43 Danbury Road, 3rd Floor                    1221 Lamar Street, Suite 1000
 Wilton, CT 06897                              Houston, Texas 77010
 Telephone: (203) 653-2250                     Telephone: (713) 652-2525
 Attorney for Plaintiffs                       Attorney for Defendant



_____________________________
SO ORDERED
     Case 4:17-cv-02592 Document 22 Filed on 01/15/19 in TXSD Page 2 of 2



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 15, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the U.S. District Court for the Southern
District of Texas Electronic Document Filing System (ECF) and that the document is available
on the ECF system.
                                              By_/s/ Jenny DeFrancisco_________
                                                    Jenny DeFrancisco
